                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                          Case No. 20-mj-2060DPR

 RAUL A. GONZALEZ REYES,

                                Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

' 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the safety of other persons and the

community and the appearance of the defendant. As grounds for the motion, the United States

submits that:

       1.       There is probable cause to believe that the defendant committed the offense of

                possession with the intent to distribute 50 grams or more of a mixture or substance

                containing a detectable amount of methamphetamine, in violation of Title 21,

                United States Code, Section 841(a)(1) and (b)(1)(C);

       2.       The defendant poses a risk to the safety of others in the community; and

       3.       The defendant poses a serious risk to flee.


                                SUPPORTING SUGGESTIONS

       Subsection 3142(f), of Title 18, United States Code provides that a hearing must be held




            Case 6:20-mj-02060-DPR Document 8 Filed 10/15/20 Page 1 of 5
by the appropriate judicial officer to determine whether any condition or combination of conditions

will reasonably assure the defendant=s appearance and the safety of any other person in the

community if the attorney for the government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. ' 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged with possession with the

intent to distribute 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), a

crime for which the highest possible term of imprisonment is a term of not more than 20 years

imprisonment.

       Accordingly, upon a showing that there exists probable cause that the defendant committed

the offense referred to in the complaint, there is a legal presumption, subject to rebuttal by the

defendant, that no condition or combination of conditions will reasonably assure his appearance

or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir.

1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988). Section 3142(e) and

(f)(1) provides a presumption that a defendant will not appear for subsequent court appearances

that arise if the offense is one enumerated under the Controlled Substance Act, as referred to above.

Under the Bail Reform Act, there is also a presumption that the likelihood of flight increases with

the severity of the charges, the strength of the government=s case, and the penalty which conviction

could bring. See Apker, 964 F.2d at 744.

       On October 11, 2020, at approximately 11:00 p.m., in Jasper County, Missouri, Missouri

State Highway Patrol (“MSHP”) Trooper Trevon Smith attempted to initiate a traffic stop on a

black Chevy Impala for speeding and lane violations. As Trooper Smith initiated his lights, the

Impala accelerated at a high rate of speed and a pursuit began. During the pursuit, Trooper Smith



                                                  2

          Case 6:20-mj-02060-DPR Document 8 Filed 10/15/20 Page 2 of 5
observed eight or nine muzzle flashes coming from the vehicle, indicating that someone in the

vehicle was shooting out of the vehicle. The pursuit continued from where it began into Lawrence

County, Missouri, where Trooper Smith lost visual sight of the vehicle. On October 13, 2020,

MSHP Trooper Kelsey Rutledge interviewed Gonzalez-Reyes at the Jasper County Detention

Center. During a post-Miranda interview, Gonzalez-Reyes admitted to firing shots at a law

enforcement vehicle on October 11, 2020.

       On October 12, 2020, at approximately 7:42 p.m., Carthage, Missouri, Police Department

(“CPD”) Sergeant Hayden Swinehart observed a red Ford truck bearing Missouri license plate

6UBK67 commit several traffic violations while driving on Olive Street in Carthage, Jasper

County, Missouri.      Sergeant Swinehart contacted CPD dispatch and requested registration

information for the license plate. CPD dispatch advised that the license plate was registered to a

1998 GMC pickup.

       As Sergeant Swinehart continued to follow the vehicle, he initiated his emergency lights

and attempted to conduct a traffic stop on the vehicle. The driver of the vehicle continued and

Sergeant Swinehart then activated his siren. The driver ignored Sergeant Swinehart’s attempt to

stop the vehicle and began accelerating at a high rate of speed. Sergeant Swinehart advised CPD

dispatch and requested assistance from the Jasper County, Missouri, Sheriff’s Office (“JCSO”)

and the MSHP.

       As Sergeant Swinehart continued to pursue the vehicle at a high rate of speed in Carthage,

Sergeant Swinehart observed muzzle flashes and heard gunshots coming from the red Ford pickup

towards his vehicle.    Sergeant Swinehart continued pursuing the vehicle and as the pursuit

continued, Sergeant Swinehart observed additional muzzle flashes and heard gunfire contin uing

to come from the red Ford pickup. Sergeant Swinehart increased the distance between his vehicle



                                                3

          Case 6:20-mj-02060-DPR Document 8 Filed 10/15/20 Page 3 of 5
and the red Ford pickup to await assistance from responding officers.

       As the red Ford pickup approached County Road 170 in Jasper County, Missouri, the driver

of the pickup lost control and the vehicle left the roadway and rolled. As Sergeant Swinehart and

responding deputies from the JCSO arrived at the crash site, they began giving verbal commands

for the driver to exit. After the driver refused commands to exit, Sergeant Swinehart and deputies

approached the vehicle.    Sergeant Swinehart observed a male driver, later identified as the

defendant, behind the wheel of the vehicle. Sergeant Swinehart approached the defendant and

placed him in handcuffs due to the presence of several weapons inside the vehicle. The defendant

was then removed from the vehicle.

       The defendant was placed in Sergeant Swinehart’s patrol vehicle, but he refused to provide

any identifying information. A mobile finger print scanner was used to determine the defendant’s

identity. The defendant was then transported to CPD.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                             By        /s/ Josephine L. Stockard
                                                      Josephine L. Stockard, MO Bar #63956
                                                      Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511




                                                  4

          Case 6:20-mj-02060-DPR Document 8 Filed 10/15/20 Page 4 of 5
                                     Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 15,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                            /s/ Josephine L. Stockard
                                            Josephine L. Stockard
                                            Assistant United States Attorney




                                               5

          Case 6:20-mj-02060-DPR Document 8 Filed 10/15/20 Page 5 of 5
